DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/25/2021. Claims 1-12 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO 2011/047699 A1) (hereinafter D1).
Claim 1: D1 discloses a monitoring circuit for monitoring proper function of a digital circuit, comprising: a first subassembly (e.g. combination of items 201-203, fig. 2) having a first input receiving from the digital circuit a status signal having a frequency within a predetermined frequency range (e.g. page 8), a second subassembly (e.g. combination of items 204 & 205) connected to the first subassembly and implementing a logical signal combination (e.g. page 8), and a third subassembly (e.g. item 206) connected with the second subassembly and having a first output generating in response to the received status signal a delayed output signal representing a functional reliability signal indicating the proper function of the digital circuit (e.g. pages 7 & 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Claim 6: D1 teach the monitoring circuit of claim 1, but fail to teach that the digital circuit is a microprocessor. However, the technique of monitoring microprocessor was known in the art, before the effective filing date of the claimed invention, as disclosed by AAPA (e.g. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor any digital device, including microprocessor, in order to verify its functionality.

Allowable Subject Matter
Claims 7-12 are allowed. The following is an examiner’s statement of reasons for allowance: the prior arts made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, fail to disclose or render obvious the specific features wherein “when a frequency of the square-wave status signal is located within the predetermined frequency range, the functional reliability signal has a first voltage level, and when the frequency of the square-wave status signal is located outside the predetermined frequency range, the functional reliability signal has a second voltage level that is different from the first voltage level.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/19/2022